SCHOONOVER, Judge.
In this consolidated appeal, Anthanaslos Maillis contests his convictions for trafficking in cocaine and conspiracy to traffick in cocaine, and the State of Florida challenges the sentences imposed upon Maillis. We affirm the convictions because we find no merit in any of Maillis’ contentions. We agree with the state, however, that the trial court erred in sentencing Maillis and, accordingly, reverse for resentencing.
Maillis was found guilty of trafficking in cocaine (400 grams or more) and conspiracy to traffick in cocaine (400 grams or more). He was sentenced to serve fifteen years in state prison and was ordered to pay a fine of $250,000 on each charge. The trial court suspended all but three years imprisonment on the charges and ordered the sentences to be served concurrently.
Because the amount of cocaine involved in this matter was in excess of 400 grams, a mandatory-minimum fifteen year sentence and a fine of $250,000 was required on both the trafficking and the conspiracy charges. §§ 893.135(l)(b)3, 893.135(4), Fla! Stat. (1983). As the state did not move for a reduction of the mandatory-minimum sentence pursuant to section 893.135(3), the trial court erred in suspending all but three years of each fifteen-year sentence. State v. Bateman, 423 So.2d 577 (Fla. 2d DCA 1982); see also, State v. Samudio, 460 So.2d 419 (Fla. 2d DCA 1984).
We, accordingly, reverse the sentences entered herein and remand the matter to the trial court with directions to sentence Maillis to serve a mandatory-minimum term of fifteen years on each of the two convictions. These sentences may be served concurrently. We affirm the judgment and sentences in all other respects.
Affirmed in part, reversed in part, and remanded.
RYDER, A.C.J., and SANDERLIN, J., concur.